PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/762,243
Filing Date: 22 Mar 2018
Appellant(s): Nishino et al.



__________________
Lee Cheng
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 25, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 26, 2020, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A. Roughness, taper and thickness of the interlayer
Appellant argues that the discussion in Lu regarding the surface roughness Rz of the interlayer, the discussion regarding the taper of the interlayer, and the discussion regarding the thickness of the interlayer are all independent such that the teaching of one section may not be combined with the teaching of another section. However, Appellant misconstrues Lu’s disclosure. 
Lu teaches that an interlayer “typically has a random rough surface Rz of about 35 to 40 microns and thickness of 0.76 to 0.86 mm,” (paragraph 0090). Appellant believes that because the interlayer example with a roughness of 35 to 40 microns also has a thickness of 0.76 to 0.86 mm, any interlayer having this roughness must also have this thickness. However, this is incorrect. A roughness imparted to an interlayer surface is independent of the thickness. An interlayer may have a single layer or multiple layers, each of different thicknesses, based on the desired dimensions and features of the final product. The roughness imparted to the surface and the thickness of the interlayer are separate variables independent of each other. This is further evidenced by Lu’s characterization of the surface roughness as “typical” (paragraph 0090). It is 
Additionally, one reading Lu as a whole, and a person of ordinary skill in the art, would appreciate that Lu does not discuss each aspect of the invention with the intention of being mutually exclusive. Each aspect of Lu’s invention, such as interlayer surface roughness, may be used in combination with any other aspect of Lu’s invention, such as interlayer thickness, based on the desired final product. No feature expressly requires or excludes any other specific feature. 
Therefore, it would be reasonable for one of ordinary skill in the art before the effective filing date of the invention to create an interlayer product with the taught typical thickness of 35 to 40 microns (paragraph 0090), and with the taught thickness of 0.25 to 2.54 mm (paragraph 0106).
Similarly, the value of the taper for the interlayer is independent of the thickness or the roughness of the interlayer. Appellant argues that it is unreasonable to combine a roughness of 35 to 40 microns with a tapered interlayer. However, as discussed above, one reading Lu as a whole, and a person of ordinary skill in the art, would appreciate that Lu does not discuss each aspect of the invention with the intention of being mutually exclusive. Each aspect of Lu’s invention, such as the taper, may be used in combination with any other aspect of Lu’s invention, such as the surface roughness, based on the desired final product. No feature expressly requires or excludes any other specific feature. 
Therefore, it would be reasonable for one of ordinary skill in the art before the effective filing date of the invention to create a tapered interlayer product with the taught typical thickness of 35 to 40 microns (paragraph 0090), and with the taught thickness of 0.25 to 2.54 mm (paragraph 0106).

B. Largest roughness value being at a position apart from the end by 50 mm
Appellant argues that Creytens does not teach the largest roughness value being at an end position rather than the center position. Lu teaches the roughness value of 35 to 40 microns (paragraph 0090). Lu does not teach a specific position at which the maximum surface roughness exists. Creytens teaches an interlayer film and an example roughness profile of an interlayer film (figure 1). Based on the figure in Creytens, one can easily see that the maximum surface roughness is at a point that is not at the center of the film such that when Lu is modified by Creytens, the maximum surface roughness may be at one of the end positions rather than at the center position. While Creytens does not explicitly state that the roughness profile of figure 1 is a measurement of Creytens’s invention, because Creytens is drawn to an interlayer invention, it is reasonable to expect that the roughness profile of figure 1 may be the roughness profile for an interlayer film. 
Furthermore, the instant invention claims its roughness profile by measuring three positions: one side apart from the end by 50 mm, a center position, and the other side apart from the other end by 50 mm. The maximum of the three must be either the first or second side (i.e. not the center measurement).
Therefore, if the maximum of the three measured roughness is present at either end position the claim limitation would be met. This suggests an “obvious to try” rationale. There are a finite number of identified, predictable solutions with a reasonable expectation of success (MPEP 2143). In this case, there are only three identified solutions, two of which meet the claim. A person of ordinary skill in the art can choose one of the three positions, with a reasonable expectation of success in making the desired product. Appellant has not established or provided 
Therefore, Lu in view of Creytens’s roughness position teaching results in a product where it would have been obvious to include a maximum roughness at a position towards one end rather than in the center of the interlayer film. 

For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        
Conferees:
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781            

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                           

                                                                                                                                                                                         
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.